EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Justin K. Brask for the interview conducted on 02/14/2022.

The application has been amended for some claims as follows:

1. (Currently Amended) An apparatus for measuring a chucking force, comprising:
a substrate having a chucking surface, wherein the chucking surface is adapted to be supported by a chuck in a processing tool;
a plurality of sensors embedded in the substrate 
a wireless communication module embedded in the substrate and electrically coupled to each of the plurality of sensors, wherein a surface of the wireless communication module is coplanar with a surface of the substrate opposite to the chucking surface[[.]]; and
wherein the chucking force measurements are obtained from the plurality of thin film sensors in real-time during execution of a process recipe by using the wireless communication module that operates at a frequency that does not interfere with a frequency of a plasma generated in the processing tool during execution of the process recipe.



Allowable Subject Matter
3.	1-6, 9-10 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an apparatus for measuring a chucking force, comprising “a wireless communication module embedded in the substrate and electrically coupled to each of the plurality of sensors, wherein a surface of the wireless communication module is coplanar with a surface of the substrate opposite to the chucking surface” and “wherein the chucking force measurements are obtained from the plurality of thin film sensors in real-time during execution of a process recipe by using the wireless communication module that operates at a frequency that does not interfere with a frequency of a plasma generated in the processing tool during execution of the process recipe” in combination with other limitations as a whole.



Claims 2-6, 9-10 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897